DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 7, 8, 23 are amended; Claims 11 - 22 are cancelled; No Claims are added.  Claims 1 – 10, 23 – 32 are currently pending and subject to examination.

Response to Arguments
In light of the amendments to remedy the informalities pointed out in the previous office action, the objection to claims 7, 8, 24 are hereby withdrawn. 
Applicant’s arguments with respect to the art rejection applied to claims 1 – 10, 23 - 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 10, 23 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tomala et al. (US 20170195907 A1) in view of Wang et al. (US 20160165476 A1).

Regarding claim 1, Tomala et al. discloses an information reporting method (Tomala et al., FIG. 6b), applied to a terminal, (Tomala et al. FIG. 5, UE 10 [0005] operators may carry out network optimization through a Minimization Drive Test (MDT), in which a UE with specialized measurement capabilities, provides the network with assistance information for coverage and QoS optimization) and comprising: 
a first indication information configured to represent reported-information types that the terminal supports (Tomala et al. [0032] a special measurement configuration may be UE-specific instead of being frequency-specific, for PDCP packet delay or UE-specific for a specified use case), 
wherein the reported information types indicate types of Minimization of Drive Tests (MDT) measurement information to be sent from the terminal to the base station (Tomala et al. [0039] an RRC IE for the reporting configuration (ReportConfigMDT) specifies criteria for triggering periodical MDT-related E-UTRA measurement reporting, where the quantities to be reported are indicated inside the object); 
receiving second indication information sent by the base station (Tomala et al. [0040] a linkage of the new configuration for measurement results is identifiable by measId, which allows a separate report identification from radio measurements and allows a variety of configuration options for triggering the measurement), wherein the second indication information is configured to represent specified reported-information types configured by the base station for the terminal according to the first indication information (Tomala et al. [0041] the UE is configured with a measurement object specific for the UE for MDT purposes, in relation to [0070] a BS determining a measurement configuration for a mobile communication device, where the measurement configuration is specific to the mobile communication device), and 
the specified reported-information types include one or more of the reported-information types that the terminal supports (Tomala et al. [0041] the configuration of the measurement object acquires an internal UE's action on measurement performance at PDCP layer and associated measurement reporting as a self-interpretable result which can be passed independently from radio measurement results, in relation to [0070] the BS associating a reporting configuration for the mobile communication device. and sending the measurement configuration and the reporting configuration to the mobile communication device to trigger the measurement and the reporting at the mobile communication device); 
sending MDT measurement information corresponding to the second indication information to the base station(Tomala et al. [0051] – [0052] a UE upon obtaining results from the measurement object triggers a delivery action to the RRC layer, where the results are identifiable by measId reserved/configured for the measurement object/MeasObjectForPDCPDelay or MeasObjectMDT).
Tomala et al., does not expressly disclose sending a first indication information to a base station.
Wang et al. for example, from an analogous field of endeavor (Wang et al. [0015] network-performance related testing may be applied to a wide variety of networks such as Universal Mobile Telecommunications System (UMTS) and Long Term Evolution (LTE) networks (including Universal Terrestrial Radio Access Network (UTRAN) and Evolved UMTS Terrestrial Radio Access Network (EUTRAN)) in relation to [0048] MDT measurements may address various network-performance related metrics) suggests sending a first indication information to a base station (Wang et al. [0049] an eNB may select a specific personal wireless device to perform MDT based on current location of one or more personal wireless device or a capability of a personal wireless device).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine sending a first indication information to a base station as taught by Wang et al. with the system of Tomala et al. in order to report the MDT measurements to the base station based on the MDT measurement functionality of the UE (Wang et al. [0056]).

Regarding claims 2, 25, Tomala et al. - Wang et al. disclose the first indication information comprises one or more reported-information types corresponding to MDT measurement information that is measurable by the terminal (Tomala et al. [0052] – [0054] the results are identifiable by measId reserved/configured for the measurement object/MeasObjectForPDCPDelay or MeasObjectMDT, where reporting the results allows separate reporting from radio measurement results, separately from MeasObjects defined per cell/frequency: MeasObjectCDMA2000, MeasObjectEUTRA, MeasObjectUTRA, etc.).

Regarding claims 3, 26, Tomala et al. - Wang et al. disclose generating Radio Resource Control (RRC) signaling, wherein the RRC signaling comprises the first indication information (Tomala et al. [0037] RRC IE for the reporting configuration (ReportConfigMDT) specifies criteria for triggering periodical MDT-related E-UTRA measurement reporting); 
adding the RRC signaling to specified signaling configured to represent the successful completion of an RRC connection establishment (Tomala et al. [0036] measurement object may pertain to other referenced points/layers/attributes in the UE, and the main characteristic implies finer granularity than a cell and a frequency of detectable NW); 
sending the specified signaling to the base station (Wang et al. [0049] an eNB may select a specific personal wireless device to perform MDT based on current location of one or more personal wireless device or a capability of a personal wireless device), so that the base station obtains the first indication information from the specified signaling (Tomala et al. [0041] configuration of the measurement object acquires an internal UE's action on measurement performance at PDCP layer and associated measurement reporting as a self-interpretable result which can be passed independently from radio measurement results).  The motivation is the same as in claim 1.

Regarding claims 4, 27, Tomala et al. - Wang et al. disclose the second indication information comprises one or more of the specified reported-information types configured by the base station for the terminal according to the first indication information (Tomala et al. [0052] the results are identifiable by measId reserved/configured for the measurement object/MeasObjectForPDCPDelay or MeasObjectMDT).

Regarding claims 5, 28, Tomala et al. - Wang et al. disclose receiving UEInformationRequest signaling sent by the base station (Tomala et al. [0070] the network determining a measurement configuration for a mobile communication device), 
wherein the UEInformationRequest signaling comprises the second indication information (Tomala et al. [0070] the measurement configuration is specific to the mobile communication device); 
obtaining the second indication information from the UEInformationRequest signaling (Tomala et al. [0070] the network sending the measurement configuration and the reporting configuration to the mobile communication device).

Regarding claims 6, 29, Tomala et al. - Wang et al. disclose adding the MDT measurement information corresponding to the second indication information to UEInformationResponse signaling (Wang et al. [0070] the measurement configuration is specific to the mobile communication device); 
sending the UEInformationResponse signaling to the base station (Wang et al. [0049] an eNB may select a specific personal wireless device to perform MDT based on current location of one or more personal wireless device or a capability of a personal wireless device), so that the base station obtains the MDT measurement information corresponding to the second indication information from the UEInformationResponse signaling (Tomala et al. [0041] configuration of the measurement object acquires an internal UE's action on measurement performance at PDCP layer and associated measurement reporting as a self-interpretable result which can be passed independently from radio measurement results).  The motivation is the same as in claim 1.

Regarding claim 7, Tomala et al. discloses an information reporting method (Tomala et al., FIG. 6a), applied to a base station (Tomala et al. FIG. 5, eNB 12 [0005] operators may carry out network optimization through a Minimization Drive Test (MDT), in which a UE with specialized measurement capabilities, provides the network with assistance information for coverage and QoS optimization), and comprising: 
a first indication information configured to represent reported-information types that the terminal supports (Tomala et al. [0032] a special measurement configuration may be UE-specific instead of being frequency-specific, for PDCP packet delay or UE-specific for a specified use case), 
wherein the reported information types indicate types of Minimization of Drive Tests (MDT) measurement information to be sent from the terminal to the base station (Tomala et al. [0039] an RRC IE for the reporting configuration (ReportConfigMDT) specifies criteria for triggering periodical MDT-related E-UTRA measurement reporting, where the quantities to be reported are indicated inside the object); 
configuring specified reported-information types for the terminal according to the first indication information (Tomala et al. [0040] a linkage of the new configuration for measurement results is identifiable by measId, which allows a separate report identification from radio measurements and allows a variety of configuration options for triggering the measurement), 
wherein the specified reported-information types include one or more of the reported-information types that the terminal supports (Tomala et al. [0041] UE is configured with a measurement object specific for the UE for MDT purposes, in relation to [0070] a BS determining a measurement configuration for a mobile communication device, where the measurement configuration is specific to the mobile communication device); and 
sending second indication information to the terminal, wherein the second indication information is configured to represent the specified reported-information (Tomala et al. [0070] sending the measurement configuration and the reporting configuration to the mobile communication device to trigger the measurement and the reporting at the mobile communication device).
Tomala et al., does not expressly discloses receiving first indication information sent by a terminal.
Wang et al. for example, from an analogous field of endeavor (Wang et al. [0015] network-performance related testing may be applied to a wide variety of networks such as Universal Mobile Telecommunications System (UMTS) and Long Term Evolution (LTE) networks (including Universal Terrestrial Radio Access Network (UTRAN) and Evolved UMTS Terrestrial Radio Access Network (EUTRAN)) in relation to [0048] MDT measurements may address various network-performance related metrics) suggests receiving first indication information sent by a terminal (Wang et al. [0049] an eNB may select a specific personal wireless device to perform MDT based on current location of one or more personal wireless device or capability of a personal wireless device).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving first indication information sent by a terminal as taught by Wang et al. with the system of Tomala et al. in order to report the MDT measurements to the base station based on the MDT measurement functionality of the UE (Wang et al. [0056]).

Regarding claim 8, Tomala et al. - Wang et al. disclose the first indication information comprises one or more reported-information types corresponding to MDT measurement information that is measurable by the terminal (Tomala et al. [0052] – [0054] the results are identifiable by measId reserved/configured for the measurement object/MeasObjectForPDCPDelay or MeasObjectMDT, where reporting the results allows separate reporting from radio measurement results, separately from MeasObjects defined per cell/frequency: MeasObjectCDMA2000, MeasObjectEUTRA, MeasObjectUTRA, etc.).

Regarding claim 9, Tomala et al. - Wang et al. disclose selecting one or more reported-information types from the reported- information types comprised in the first indication information (Tomala et al. [0036] measurement object may pertain to other referenced points/layers/attributes in the UE, and the main characteristic implies finer granularity than a cell and a frequency of detectable NW); 
configuring the selected reported-information types as specified reported- information types (Tomala et al. [0070] the BS sending the measurement configuration and the reporting configuration to the mobile communication device to trigger the measurement and the reporting at the mobile communication device).

Regarding claim 10, Tomala et al. - Wang et al. disclose the second indication information comprises one or more of the specified reported-information types configured by the base station for the terminal according to the first indication information (Tomala et al. [0052] the results are identifiable by measId reserved/configured for the measurement object/MeasObjectForPDCPDelay or MeasObjectMDT); 
sending the second indication information to the terminal comprises: adding the second indication information to UEInformationRequest signaling (Tomala et al. [0037] the quantities to be reported are indicated inside the object); 
sending the UEInformationRequest signaling to the terminal (Wang et al. [0049] an eNB may select a specific personal wireless device to perform MDT based on current location of one or more personal wireless device or a capability of a personal wireless device), so that the terminal obtains the second indication information from the UEInformationRequest signaling (Tomala et al. [0051] a UE upon obtaining results from the measurement object triggers a delivery action to the RRC layer).  The motivation is the same as in claim 7.

Regarding claim 23, Tomala et al. discloses an information reporting apparatus, applied to a terminal (Tomala et al. FIG. 5, UE 10), and comprising: 
a processor (Tomala et al. FIG. 5, data processor (DP) 10A); and memory (Tomala et al. FIG. 5, memory (MEM) 10B) storing instructions for execution by the processor (Tomala et al. [0063] memory (MEM) 10B stores a program of computer instructions (PROG) 10C) to: 
comprise a first indication information configured to represent reported-information types that the terminal supports (Tomala et al. [0032] a special measurement configuration may be UE-specific instead of being frequency-specific, for PDCP packet delay or UE-specific for a specified use case), 
wherein the reported information types indicate types of Minimization of Drive Tests (MDT) measurement information to be sent from the terminal to the base station (Tomala et al. [0039] an RRC IE for the reporting configuration (ReportConfigMDT) specifies criteria for triggering periodical MDT-related E-UTRA measurement reporting, where the quantities to be reported are indicated inside the object); 
receive second indication information sent by the base station (Tomala et al. [0040] a linkage of the new configuration for measurement results is identifiable by measId, which allows a separate report identification from radio measurements and allows a variety of configuration options for triggering the measurement), wherein the second indication information is configured to represent specified reported- information types configured by the base station for the terminal according to the first indication information (Tomala et al. [0041] UE is configured with a measurement object specific for the UE for MDT purposes, in relation to [0070] a BS determining a measurement configuration for a mobile communication device, where the measurement configuration is specific to the mobile communication device), and 
the specified reported-information types include one or more of the reported-information types that the terminal supports (Tomala et al. [0041] the configuration of the measurement object acquires an internal UE's action on measurement performance at PDCP layer and associated measurement reporting as a self-interpretable result which can be passed independently from radio measurement results, in relation to [0070] the BS associating a reporting configuration for the mobile communication device. and sending the measurement configuration and the reporting configuration to the mobile communication device to trigger the measurement and the reporting at the mobile communication device), sending MDT measurement information corresponding to the second indication information to the base station (Tomala et al. [0051] – [0052] a UE upon obtaining results from the measurement object triggers a delivery action to the RRC layer, where the results are identifiable by measId reserved/configured for the measurement object/MeasObjectForPDCPDelay or MeasObjectMDT).
Tomala et al., does not expressly discloses sending a first indication information to a base station.
Wang et al. for example, from an analogous field of endeavor (Wang et al. [0015] network-performance related testing may be applied to a wide variety of networks such as Universal Mobile Telecommunications System (UMTS) and Long Term Evolution (LTE) networks (including Universal Terrestrial Radio Access Network (UTRAN) and Evolved UMTS Terrestrial Radio Access Network (EUTRAN)) in relation to [0048] MDT measurements may address various network-performance related metrics) suggests sending a first indication information to a base station (Wang et al. [0049] an eNB may select a specific personal wireless device to perform MDT based on current location of one or more personal wireless device, capability of a personal wireless device).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine sending first indication information to a base station as taught by Wang et al. with the system of Tomala et al. in order to report the MDT measurements to the base station based on the MDT measurement functionality of the UE (Wang et al. [0056]).

Regarding claim 24, Tomala et al. - Wang et al. disclose an information reporting apparatus (Tomala et al. FIG. 5, eNB) implementing the method of claim 7, comprising: a processor (Tomala et al. FIG. 5, DP 12A); and memory storing instructions for execution by the processor to implement steps of the method (Tomala et al. FIG. 5, MEM 12B).

Regarding claim 30, Tomala et al. - Wang et al. disclose the terminal is configured to report information in accordance with the configuration of the base station (Tomala et al. [0052] – [0054] the results are identifiable by measId reserved/configured for the measurement object/MeasObjectForPDCPDelay or MeasObjectMDT), and send only MDT measurement information required by the base station, thereby improving information reporting efficiency and saving resource overhead (Tomala et al. [0052] – [0054] reporting the results allows separate reporting from radio measurement results, separately from MeasObjects defined per cell/frequency: MeasObjectCDMA2000, MeasObjectEUTRA, MeasObjectUTRA, etc.).

Regarding claim 31, Tomala et al. - Wang et al. disclose configure specified reported-information types for the terminal according to the first indication information (Tomala et al. [0037] RRC IE for the reporting configuration (ReportConfigMDT) specifies criteria for triggering periodical MDT-related E-UTRA measurement reporting), where the specified reported-information types include one or more of the reported-information types supported by the terminal (Tomala et al. [0051] a UE upon obtaining results from the measurement object triggers a delivery action to the RRC layer).

Regarding claim 32, Tomala et al. - Wang et al. disclose sending the second indication information to the terminal (Tomala et al. [0070] the BS associating a reporting configuration for the mobile communication device and sending the measurement configuration and the reporting configuration to the mobile communication device to trigger the measurement and the reporting at the mobile communication device), 
where the second indication information is configured to represent the specified reported-information types configured by the base station for the terminal (Tomala et al. [0041] configuration of the measurement object acquires an internal UE's action on measurement performance at PDCP layer and associated measurement reporting as a self-interpretable result which can be passed independently from radio measurement results), such that the terminal sends MDT measurement information corresponding to the second indication information to the base station (Tomala et al. [0051] – [0052] a UE upon obtaining results from the measurement object triggers a delivery action to the RRC layer, where the results are identifiable by measId reserved/configured for the measurement object/MeasObjectForPDCPDelay or MeasObjectMDT), and the base station receives only required MDT measurement information, thereby improving the information reporting efficiency and saving the resource overhead(Tomala et al. [0037] RRC IE for the reporting configuration (ReportConfigMDT) specifies criteria for triggering periodical MDT-related E-UTRA measurement reporting).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416           

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416